DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7-10 are pending. Claim 10 is being cancelled by Examiner’s Amendment. Claims 7-9 (renumbered  1-3) are allowed. 
Priority

    PNG
    media_image1.png
    127
    591
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Apr. 30, 2020 complies with the provisions of 37 CFR 1.97.  The IDS has been considered by the examiner.

Claim Construction
Claim 7 ll.2 recites the phrase “having a content in solvents compatible with the use as a medicament”. This condition limits the quantity of solvent present to an amount that enables the Tipiracil product to be used as a medicament. This includes products that contain more solvent than the ICH guidelines require as evidenced by the specification, which states “in particular having a content of solvents in compliance with the ICH guidelines.” See p. 3 ll. 5-8. The phase “in particular” is not limiting, but rather highlights an example or preference. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Silvia Salvadori, Esq. on Jan. 13, 2022. See attached Interview Summary for additional details. The amendments are as follows: 

—IN THE SPECIFICATION—
	From the first paragraph of the Specification, DELETE “, the contents of which are incorporated herein by reference in their entireties”. (See Specification amendment filed Apr. 30, 2020.)

—IN THE CLAIMS—
	Claim 8, line 2, REPLACE “the solvent” WITH “isopropanol”.
	CANCEL claim 10. 

Allowable Subject Matter
Claims 7-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the instant invention includes EP 3012255 A1, WO 2019/053574 A1 (US 2020/0283414 A1), and “Process of preparation of Crystal Ill of 5-Chloro-6-[(2-imino-1-pyrrolidinyl)methyl]-2,4(1 H,3H)-pyrimidinedione hydrochloride having low content of residual solvent” IP.com Journal (2017). These references teach a preparation for making the claimed Form III of tipiracil HCl, but do not use Form II as a starting material. For example,  '255 prepares Form III by adding EtOH to the parent HCl compound, 
    PNG
    media_image2.png
    264
    488
    media_image2.png
    Greyscale
, at room temperature; or by dissolving the free base 
    PNG
    media_image3.png
    252
    375
    media_image3.png
    Greyscale
 in EtOH, followed by adding HCl. See Example 2:

    PNG
    media_image4.png
    435
    1604
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    226
    1597
    media_image5.png
    Greyscale

‘255 also teaches increased purity of the crystal product can result by starting with “any form of Crystal I, Crystal II, and Crystal III.” However, examination of crystallization conditions using ethanol showed that only Crystals I or II were obtained when starting from Crystals I, II, or III. See paragraph [0016], Reference Example 1, Example 4, and Table 1. Crystals II and III correspond to instant Forms II and III.
The anonymous authors of IP.com obtained the claimed Form III in a manner similar to 
‘255, wherein the free base 
    PNG
    media_image3.png
    252
    375
    media_image3.png
    Greyscale
 was dissolved in methanol, followed by slowly adding HCl. The anonymous author(s) suggest “other alcohols also can be used e.g. ethanol, isopropanol etc.”  See Example 1 (shown below) and page 4 footnotes.


    PNG
    media_image6.png
    368
    1922
    media_image6.png
    Greyscale


See, also, ‘574 (e.g., claims 1-10) for a process of preparing crystal form III using C1 to C6 alcohols. 
Given the failure by ‘255 to obtain crystal Form III from Form II using ethanol, a POSA would not have been motivated to try isopropanol to obtain Form III, because the POSA would have expected the same result—to obtain crystal Form I or II instead of Form II. Ethanol and isopropanol are taught by IP.com to be interchangeable due to an expectation that the solvents will give similar results. Furthermore, the significant level of unpredictability in the art of polymorph synthesis is considered in evaluating the patentability of the claimed invention. For at least these reasons, the claimed process of preparing Form III from Form II is patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626